DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 02/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merchant (US 2012/0273502).
Claim 1
Merchant discloses a container (10) capable to receive bulk material therein and to experience a pressure differential for which an internal container pressure is greater than ambient pressure, said container comprising a receptacle (12) defining a chamber (defined by interior of the receptacle) to receive material, said receptacle including a fill neck (defined by height between upper surface 31 and lower surface 33) that defines a receptacle opening (32) in fluid communication with the chamber; and a removable lid (defined by combination of 14 and 16) covering the receptacle opening in an engaged 
Claim 2
Merchant further discloses the connectors being rotatable relative to one another about a connection/vertical axis, said lid being rotatable about the axis between the engaged condition and a disengaged condition in which the connector teeth and lugs are disengaged from each other to permit removal of the lid to uncover the opening (see [0033]).
Claim 3
Merchant further discloses the fill neck including the receptacle connector, with the connector teeth being spaced about the receptacle opening (see figure 2).
Claim 4
Merchant further discloses the receptacle connector including a flange plate (defined by surface from where the connector teeth 33 recesses 38 and stops 40 extends), with the connector teeth projecting radially inwardly from the flange plate (see figure 2).

Claim 5

Claim 6
Merchant further discloses the lid being capable to rotate relative to the fill neck about one-quarter turn from the engaged condition to the disengaged condition (see [0032]).
Claim 7
Merchant further discloses the lid including a circumferential groove (defined by space between connector lugs 64) extending along the connector lugs, with the groove receiving the teeth when the connector teeth and lugs engage one another (see [0023]).
Claim 8
Merchant further discloses the receptacle connector including a flange plate (defined by surface from where the connector teeth 33 recesses 38 and stops 40 extends), with the connector teeth projecting radially inwardly from the flange plate (see figure 2).
Claim 9
Merchant further discloses the lid including a lid flange (defined by surface 56) and a seal (18) that extends circumferentially along the lid flange, said seal being in sealing engagement with the flange plate when the connector teeth and lugs engage one another to restrict fluid flow through the receptacle opening (see figure 6 and [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant (US 2012/0273502) as applied to claim 1 above, and further in view of Mabry (US 6,884,325).
Claim 10
Merchant does not disclose the container including a plurality of fasteners as required.  However, Mabry discloses a container defining a receptacle (40) including a neck (defined by portion pointed by reference numeral 43) defining an opening (42) closed by a lid (47), the container further clamp assemblies (57) including plurality of fasteners (60) spaced about the receptacle opening engaging with receivers/flange connectors (58) and removably interconnecting the lid (47) and the receptacle in the engaged condition (see figure 1 and column 5 lines 17-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify container of Merchant including the clamp assemblies as taught by Mabry for better sealing and attachment of the lid with the receptacle.




Mabry further discloses the fasteners being located radially outside of the receptacle and lid connectors (defined by J-clamps 68 engaging with hooks 24) (see column 5 lines 37-49 and figure 5).
Claim 12
Mabry further discloses the lid providing a connection flange (defined by combination of all of the flange connectors around the lid) with the flange connectors removably attached to corresponding fasteners (see figure 1).
Claim 13
Mabry further discloses the lid including the connection flange, with the fasteners being mounted on the receptacle (see figure 1 and 17-24).
Claim 14
Mabry further discloses the flange connectors each presenting a fastener slot (59) to slidably receive the corresponding fastener, said fastener slots extending along a circumferential direction relative to the receptacle opening and cooperatively permitting rotation of the lid into and out of the engaged condition (see figure 1 and column 5 lines 17-32).
Claim 15
Mabry further discloses each of the fasteners including a detent/nut (61) that engages with the flange connectors/receivers and after rotation makes pressure against the flange connectors/receivers restricting rotation of the lid out of the engaged condition (see column 5 lines 21-28).  Merchant and Mabry does not disclose each of the flange connectors including the detent.  However, it would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736